ITEMID: 001-92343
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: SARAK v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: The applicant, Mr Ali Sarak, is a Turkish national who was born in 1981 and lives in Şanlıurfa. He was represented before the Court by Mr N. Çevirci, a lawyer practising in Şanlıurfa.
In 2001 the applicant started his military service. After a few months, he was diagnosed with Hepatitis B and, as a result, he was discharged. On 11 December 2002 the applicant brought an action in the Military Administrative Court against the Ministry of Defence, requesting pecuniary and non-pecuniary compensation for having allegedly been infected with the Hepatitis B virus during his military service. Based on an expert report, which stated that the applicant could have been infected before starting his military service, on 1 December 2004 the Military Administrative Court dismissed the applicant’s case.
